DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remark, filed 6/23/2022, with respect to 35 U.S.C. 112(b) rejection of claim 1 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claim 1 has been withdrawn. 
Applicant’s arguments, see Remark, filed 6/23/2022, with respect to 35 U.S.C. 103 rejection of claims 1-3, 7-10, and 13-17 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-3, 7-10, and 13-17 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Tayan Patel on June 27, 2022.

The application has been amended as follows: 
 In the Claims
	Claims 4 and 18-20 are cancelled.

Allowable Subject Matter
Claims 1-3, 7-10, and 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or to fairly suggest controlling, via a switch communicably interposed between the BSR and the UEs, access to the actual wireless data and the simulated wireless data, wherein the controlled access to the actual wireless data and the simulated wireless data comprises halting reception of the actual wireless data at the BSR while continuing to receive the simulated wireless data; wherein the halting trains a machine learning model of the machine learning classifier by injecting the model, via the wired protocol, with stored actual wireless data exemplifying a certain behavior or pattern in conjunction with other limitations in independent claims 1 and 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mikhailov (US Pub. No. 2020/0158823) discloses a machine learning model for radar device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466